Citation Nr: 0515198	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an initial rating in excess of 40 percent 
for arthritis of the lumbar spine.  

2.	Entitlement to an initial rating in excess of 20 percent 
for chronic lymphadema due to venous insufficiency of the 
right lower extremity.  

3.	Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left elbow.  

4.	Entitlement to an initial compensable rating for a scar of 
the ulnar surface of the left forearm.  


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for lumbar 
arthritis, venous insufficiency of the right lower extremity, 
deformity of the left ulna, and a left elbow scar.  The 
veteran appealed the evaluations initially assigned for these 
service-connected disorders.  In a September 2003 rating 
decision, the RO recharacterized the veteran's left ulna 
disability as arthritis of the left elbow and assigned a 10 
percent initial rating thereto.  The veteran continued his 
appeal of all issues, asserting that all disabilities are 
more severe than evaluated.

The issue of entitlement to an evaluation in excess of 40 
percent for arthritis of the lumbar spine is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right lower extremity disorder is manifest 
by edema of the leg that is not relieved by elevation of the 
leg and use of support hose; he also has hyperpigmentation 
about the right lower extremity.  

3.  The veteran has left elbow arthritis with a lack of 25 
degrees of extension and 25 degrees of supination.

4.  The veteran's left elbow scarring measures less than 144 
square inches and is currently well-healed, non-tender, with 
no limitation of function or repeated ulceration.  


CONCLUSIONS OF LAW

1.	Criteria for a rating of 40 percent for chronic lymphadema 
due to venous insufficiency of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.104, Diagnostic Code 
7199-7120 (2004).  

2.	Criteria for a rating in excess of 10 percent for left 
elbow arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic Codes 
5003-5213 (2004).  

3.	Criteria for a compensable rating for left forearm 
scarring have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Right Lower Extremity

The veteran's chronic lymphadema due to venous insufficiency 
of the right lower extremity has been evaluated using 
criteria found at 38 C.F.R. Section 4.104, Diagnostic Code 
7120, because there is not a diagnostic code that sets forth 
criteria for assigning disability evaluations for the exact 
disability suffered by the veteran.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 7120, a 20 percent evaluation is 
assigned when there is evidence of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
rating requires evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a rating of 60 percent requires persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.


The evidence of record includes a June 2002 statement from 
the veteran's private physician indicating that the veteran 
has right lower extremity edema resulting from a motor 
vehicle accident that occurred during service.  Examination 
showed chronic venous obstruction with valvular incompetency.  
There was no evidence of acute deep venous thrombosis.  

Upon VA examination in November 2002 and April 2003, the 
veteran complained of swelling and pain in the right lower 
leg with occasional blistering.  He was found to have edema 
in the right lower extremity; his right leg was 1.5 
centimeters (cm) larger than the left leg.  He had normal 
range of motion of the joints of the right extremity and 
there was no breakdown of the soft tissues.  He did have 
slight calf tenderness and a venous study suggested that 
there was some impairment of the deep popliteal veins.  
Thrombosis was not identified and he did not give a history 
of pulmonary emboli.  There was some increased pigmentation 
in the anterior pretibial area and some small easily palpated 
superficial varicosities without evidence of eczema or 
significant vascular insufficiency.  The veteran was deemed 
to have chronic lymphadema due to some venous insufficiency 
of the right leg.  

VA treatment records dated from March 2001 to July 2003 show 
that the veteran wore compression hose with some relief of 
right leg pain and swelling.  He was treated for edema of his 
lower extremities, worse on the right.

Upon VA examination in February 2004, it was noted that the 
veteran had chronic lymphadema due to venous insufficiency of 
the right lower leg.  He did not have problems with the left 
leg.  He wore support hose on his right leg, mostly when he 
was going to be on his feet for a long time.  He had not had 
problems with ulcerations of the lower leg.  He had not had 
surgery on the leg.  A Doppler study performed a year and a 
half prior to examination showed a chronic occlusion of the 
popliteal vein with some valve damage in the venous valves, 
but there was no evidence of any acute changes.  On physical 
examination, there was an obvious discrepancy in the size of 
the lower legs, with the right being 2 cm greater than the 
left.  There were superficial very small venous varicosities 
located about the feet and malleolar area; the veteran had a 
palpable fairly large superficial venous varicosity located 
in the posterior aspect of the right calf.  Arterial pulses 
in the feet were palpable.  There was no evidence of skin 
breakdown.  There was some hyperpigmentation in both the 
lower extremities, somewhat worse on the right.  The veteran 
stated that edema was present to some degree at all times, 
but was markedly diminished by elevation during the night.  

The veteran testified before the Board in November 2004 that 
he experienced swelling and constant pain in his right leg.  
He stated that he had to elevate the leg to decrease the pain 
and swelling.  The veteran and his wife testified that he 
used a walker and even a wheelchair on occasion because of 
the pain in the right lower leg.

Given the evidence as outlined above, the Board finds that 
the veteran's right leg disability has been consistently 
manifest by edema and hyperpigmentation.  His swelling is not 
completely relieved by elevation and the use of support hose.  
Although ulceration of the leg has not been demonstrated in 
the record, evidence of blistering and superficial 
varicosities suggests that the veteran's disability is more 
severe than currently evaluated.  

It is important to note at this juncture that where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

Thus, following a complete review of the medical evidence and 
the veteran's credible testimony, the Board finds that when 
resolving all reasonable doubt in favor of the veteran, the 
symptoms experienced by the veteran more nearly approximate 
the criteria required for assignment of a 40 percent rating.  
Criteria for a higher rating, however, are not met because 
there is no evidence to even remotely suggest persistent 
ulceration or subcutaneous induration of the right lower 
extremity.  As such, a 40 percent rating for chronic 
lymphadema of the right lower extremity is granted on a 
schedular basis.  There is no evidence to support the 
assignment of staged ratings.



Arthritis of the Left Elbow and Scarring

The veteran's left elbow disability is rated as 10 percent 
disabling under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003, based on x-ray evidence of arthritis without a 
compensable level of limited motion in the left elbow joint.  
The scarring of the left forearm is rated as noncompensable 
under 38 C.F.R. Section 4.118, Diagnostic Code 7805, as the 
veteran has no complaints of limitation or pain as a result 
of the scarring.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

Diagnostic Code 7805 allows for the assignment of ratings for 
scarring based on limitation of function of the affected 
part.  Diagnostic Code 7804, also found at 38 C.F.R. Section 
4.118, allows for assignment of a 10 percent rating upon 
findings of painful superficial scarring on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.

The evidence of record reveals that the veteran is treated 
periodically for complaints of pain and limited motion in the 
left, non-dominant arm.  VA treatment records show that the 
veteran is unable to pronate his left arm, but there are no 
specific reports on actual loss of motion.  The veteran is 
not treated for any loss of function due to scarring nor for 
any complaints of pain associated with his left forearm 
scarring.

Upon VA examination in November 2002, the veteran was found 
to have a slight bowing of the left ulna.  In the mid-portion 
of the arm, there was a healed cutaneous scar along the 
middle 2/3rds of the ulnar surface of the forearm and he had 
normal range of motion of the left elbow.  Pronation and 
supination were very near 160 degrees and any loss of this 
motion was considered minimal.  Function of the wrist, digits 
and hands were normal and quite satisfactory for an 
individual of the veteran's age.  It was noted that the 
veteran was right-handed.  The examiner noted that the left 
forearm did not seem to cause any significant disability, but 
the veteran stated that, at times, it was uncomfortable and 
tender.  

The veteran's private physician submitted a statement dated 
in April 2003 indicating that there was some bowing of the 
proximal left forearm with a lack of 30 degrees of elbow 
extension and mild pain at the lateral aspect of the joint.  
Supination of the forearm was to 45 degrees.  X-ray studies 
showed a 30-degree angulatory deformity of the proximal ulna 
consistent with a healed fracture.  There was a small 
metallic fragment in the medial soft tissue that measured 2 
by 2 millimeters (mm) and there was spurring of the medial 
olecranon suggestive of elbow degenerative changes.  The 
impressions were malunion of the proximal third of the ulna 
fracture, degenerative joint disease of the left elbow and 
decreased elbow and forearm range of motion.  

The veteran underwent another VA examination in April 2003 
and stated that he had difficulty with pronation and 
supination.  He was unable to totally straighten out his left 
elbow, but had normal flexion; he had normal range of motion 
about his wrist.  The veteran related that when using his 
walker, he experienced occasional pain in his upper left 
forearm.  He stated that he did not have any pain in the skin 
or the scars on his forearm.  Upon examination of the left 
arm, range of motion of the elbow was from 10 degrees to 
forward flexion.  He had 0 to 90 degrees pronation and 0 to 
45 degrees of supination.  There was a very definite and 
reproducible loss of supination.  Scars on the left forearm 
were located along the ulnar side of the arm, almost over the 
ulnar ridge.  There were a series of 1 cm scars that were 
finely healed located in the lower third of the forearm and 
just proximal to that there was a 1 cm basically square 
hypopigmented area; slightly proximal to that was a 2 cm 
square slightly hypopigmented area.  There was also a linear 
5 cm scar that was very narrow on the upper portion of the 
forearm; this was well-healed and hypopigmented.  None of the 
veteran's scars were tender and none of them were abnormally 
adherent to underlying tissue; none had any evidence of 
facial defects.  There was no underlying soft tissue loss and 
the scars were in no way painful or interfering with 
function.  

Upon VA examination in February 2004, the left forearm showed 
diminished range of motion of the elbow; there was full 
flexion, but extension was limited and the veteran was unable 
to fully extend his left elbow for the last 25 degrees.  The 
veteran had normal pronation, but supination was only 
approximately 25 degrees.  He complained of pain in the elbow 
with flexion and extension.  Scars along the ulnar surface of 
the left forearm were very fine, well-healed and nontender.  
There was no interference of function as a result of 
scarring.  The pertinent diagnosis was post-traumatic 
degenerative arthritis of the left elbow and forearm.



The veteran testified before the Board in November 2004 that 
he did not find the scarring on his left forearm painful.  He 
stated that he could not straighten the left elbow and could 
not rotate the left arm out (supination).  The veteran 
testified that he occasionally wore a sling on his left arm 
to alleviate pain. 

As pointed out above, the veteran is right hand dominant.  As 
such, evaluation of the left arm is under criteria for the 
minor extremity.  Using the various rating criteria for 
limitation of motion in the arm, the Board has considered 
every possible way to find in favor of the veteran with 
respect to his claim of entitlement to a higher rating for 
his right elbow disability.  

Diagnostic Code 5206 allows for the assignment of a 10 
percent evaluation when the evidence shows limitation flexion 
to 100 degrees; a 20 percent evaluation is assigned when 
flexion is limited to 90 degrees.  Under Diagnostic Code 
5207, a 10 percent evaluation is assigned when there is 
evidence of extension limited to 60 degrees, and a 20 percent 
evaluation is assigned when extension is limited to 75 
degrees.  Additionally, Under Diagnostic Code 5213, 
limitation of pronation for a minor extremity will be rated 
at 20 percent where motion is lost beyond the middle of the 
arc or where motion is lost beyond the last quarter of the 
arc and the hand does not approach full pronation.  A rating 
of 10 percent is warranted for limitation of supination to 30 
degrees or less.  

Notwithstanding the one treatment note reflecting loss of 
pronation, objective testing shows that the veteran has full 
flexion and pronation of his left arm.  He does, however, 
have a lack of 25 degrees of extension and his supination is 
limited to 25 degrees.  As such, the only limitation of 
motion that meets the criteria for a compensable rating is 
the limited supination.  Specifically, limitation of 
supination meets the criteria for assignment of a 10 percent 
evaluation under Diagnostic Code 5213 because the limitation 
is less than 30 degrees.  

As pointed out above, limitation of motion ratings cannot be 
combined with ratings assigned for the existence of arthritis 
without compensable limited motion under Diagnostic Code 
5003.  Thus, either a 10 percent rating may be assigned for 
the left arm disability for limited supination or a 10 
percent rating may be assigned for arthritis based on x-ray 
evidence of arthritis, but not both.  Although all 
disabilities, including those arising from a single entity, 
are to be rated separately pursuant to 38 CF.R. Section 4.25, 
evaluation of the same disability under various diagnoses is 
to be avoided as per 38 C.F.R. Section 4.14.  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

While the Board would like nothing more than to assign 
separate ratings for the diagnoses related to the veteran's 
left arm disability in an effort to assist this World War II 
veteran in his quest for higher ratings, the medical evidence 
clearly shows that the loss of supination and the arthritis 
of the left elbow are the same disability and, as such, 
separate ratings cannot be assigned.  Accordingly, after 
reviewing all relevant rating criteria, the Board cannot find 
evidence to support the assignment of a rating higher than 10 
percent for the veteran's left elbow arthritis with limited 
supination.  As such, his request for a higher rating for 
this disability must be denied on a schedular basis.  
Additionally, there is no evidence to support the assignment 
of staged ratings.

As for the veteran's left forearm scarring, the Board notes 
that the regulations with respect to evaluating scarring have 
been amended over the course of the veteran's appeal and he 
has been advised of the changes in rating criteria.  In such 
cases, the old law is applied prior to the effective date of 
the new, after which, the new law is applied.  See VAOPGCPREC 
7-2003, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part by Kuzma v. Principi, 341 f.3rd 1327 (Fed. 
Cir. 2003).  

Prior to August 30, 2002, 38 C.F.R. Section 4.118, allowed 
for the assignment of a compensable evaluation for scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) upon a showing that the scarring was poorly 
nourished, with repeated ulceration; that they were tender 
and painful on objective demonstration; or, that they 
produced limitation of function of the body part affected.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 
(2002).  

As set out above, current regulations require evidence of 
either limited function or painful scarring to be assigned 
compensable evaluations under Diagnostic Codes 7804 or 7805.  
Additionally, a superficial scar will be assigned a 
compensable evaluation (other than burn scars or disfiguring 
scars of the head, face, or neck) if they cover an area of 
144 square inches (929 sq. cm.) or greater or are unstable.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7802 and 7803 (2004).  

The veteran's left forearm scarring is shown on examination to 
be well-healed and nontender.  There is no indication that the 
veteran has limitation of function due to his scarring, which 
does not measure an area of over 144 square inches and is not 
unstable.  The veteran personally testified that his scarring 
did not limit his functioning nor cause any pain.  As such, 
the veteran's request for a compensable evaluation for left 
arm scarring is denied on a schedular basis.

Extra-schedular Rating  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in finding any 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for any of his service-connected 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Although a VA examiner opined in 
February 2004 that the veteran was unemployable, he 
specifically stated that such status was not a result of 
service-connected disability, but related to advanced age and 
other medical conditions.

The Board does not doubt that limitation caused by right leg 
pain and swelling and left arm limitation of supination has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the increase in evaluation for the veteran's right leg 
disability to 40 percent and the continuation of the 10 
percent evaluation for elbow limitation and noncompensable 
evaluation for scarring adequately reflect the clinically 
established impairments experienced by the veteran.  
Accordingly, the Board must find that higher ratings on an 
extra-schedular basis must be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in January 2003, but the VCAA 
notice was not given to the veteran until August 2003.  
Fortunately, the Court stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in August 2003.  
Because the letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In addition to the explicit VCAA notice, the 
veteran was advised in the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
as to the specific reasons why his particular claims were 
being denied and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the September 2003 SOC.  Thus, the Board 
finds that the fourth element of notice requirements have 
been met notwithstanding the February 2004 VA General Counsel 
Precedential Opinion finding that 38 U.S.C. Section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  



Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran and his wife credibly testified 
before the Board in November 2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An initial rating of 40 percent for chronic lymphadema due to 
venous insufficiency of the right lower extremity is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  

A rating in excess of 10 percent for arthritis of the left 
elbow is denied.  

A compensable rating for a scar of the ulnar surface of the 
left forearm is denied.  



REMAND

The remaining issue on appeal relates to the evaluation of 
the veteran's low back disorder.  Similar to the evaluation 
of the veteran's left forearm scar, the criteria for the 
evaluation of spine disabilities have been revised.  
Unfortunately, the reports of compensation examinations do 
not include all of the information necessary for evaluation 
of the disability under the newer regulations, which were 
altered twice during the pendancy of the veteran's appeal.  
Under these circumstances, additional development is 
necessary.  

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the current extent of his low 
back disability.  The claims file must be 
made available to the VA examiner for 
review in connection with the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner(s).  
The examiner(s) must provide a thorough 
description of all diagnosed disabilities 
of the lumbar spine, including any 
manifestations of intervertebral disc 
disease.  While it has been reported that 
range of motion evaluation could not be 
accomplished, attempts for this 
information should again be made with 
emphasis given as to the veteran with 
respect to the need for specific data in 
order to properly evaluate the 
disability.  Examiner(s) should render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner(s) must then render an 
opinion concerning the effect of the 
veteran's lumbar spine disability on his 
ordinary activity and his ability to 
procure and maintain employment.  All 
opinions rendered must be supported by 
complete rationale.

2.  Thereafter, the RO should readjudicate 
the remaining issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


